Citation Nr: 1424800	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for an eye disability, claimed as refractive error due to myopia and presbyopia.

3.  Entitlement to service connection for a disability manifested by neurological impairment of the left upper extremity.

4.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) with retrolisthesis of the cervical spine (cervical spine disability).

5.  Entitlement to a rating in excess of 20 percent for service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to September 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified at a Board videoconference hearing and a transcript is associated with the record.

At the January 2014 hearing, the Veteran raised the matter of service connection for a skin disorder around his eyes due to the scar tissue from the burns he suffered in service.  See Tr. at 7-8.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for a right knee disability, on de novo review, is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 1998 Board decision denied the Veteran service connection for a right knee disability based essentially on a finding that current right knee disability was not shown to be related to service.

2.  Evidence received since the June 1998 Board decision includes evidence not of record at the time of that decision; suggests that the Veteran has a right knee disability which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim.

3.  A September 1995 rating decision denied the Veteran service connection for an eye disability based essentially on a finding of no evidence of a compensable current disability.

4.  Evidence received since the September 1995 rating decision does not tend to show that the Veteran has a compensable current eye disability; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

5.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a disability manifested by neurological impairment of the left upper extremity.

6.  In January 2014, prior to the promulgation of a Board decision in the matters of the ratings for service-connected cervical spine and left shoulder disabilities, the Veteran requested a withdrawal of his appeal in these matters.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has not been received, and the claim of service connection for an eye disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

3.  Service connection for a disability manifested by neurological impairment of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

4. The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for cervical spine disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for left shoulder disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Initially, the Board notes that given the Veteran's expression of intent to withdraw his appeal in the matters of increased ratings for cervical spine and left shoulder disabilities, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.     §§ 3.102, 3.159, and 3.326(a)) on these claims is not necessary.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination or secure a medical opinion with respect to these claims.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a compensable current eye disability or a current disability manifested by neurological impairment of the left upper extremity, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   With regard to the claim for a right knee disability, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in January 2014, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence - Right Knee Disability

A June 1998 Board decision denied the Veteran service connection for a right knee disability based essentially on a finding that current right knee disability was not shown to be related to service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the June 1998 Board decision includes a letter from the Veteran's treating physicians, dated in January 2014, indicating that the Veteran has right knee pain (and may need an MRI to check for tendon, ligament, or muscle damage), which problem began while he was on active duty following an in-service injury.  This evidence was not of record in 1998, and is new.  As it addresses the matter of a nexus to service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a right knee disability may be reopened.  De novo review of this issue will be addressed in the Remand below.

New and Material Evidence - Eye Disability

A September 1990 rating decision denied the Veteran service connection for an eye disability based essentially on a finding of no evidence of a compensable current disability.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claim in October 1993, and a September 1995 rating decision denied the claim based on no receipt of new and material evidence.  The Veteran did not appeal that decision.  See 38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year following notice of the September 1995 rating decision, and the decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.

The Veteran filed the present claim to reopen in October 2009.  Evidence received since the September 1995 rating decision includes the Veteran's lay statements and his hearing testimony.  The Veteran testified that he has an eye disability, specifically nearsightedness, due to an explosion in service.  Tr. at 10.  He stated that he has never been diagnosed with any eye condition other than nearsightedness.  Tr. at 11.  The Board finds that this evidence is not new as it is duplicative of the arguments made by the Veteran at the time of his earlier claims.  Further, it is not material because it does not show that the Veteran has a ratable current eye disability.  The Board notes that a refractive error of the eye is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has a ratable eye disability, i.e., there is no evidence that he has an eye disability that was incurred or aggravated in service for which service connection can be granted.  Notably, the Veteran himself does not contend that he has a ratable eye disability.  See Tr. at 11.

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and the claim of service connection for an eye disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Left Upper Extremity Neurological Impairment

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest the Veteran has a current diagnosis of a disability manifested by neurological impairment of the left upper extremity.  Specifically, the Board notes a November 1992 private treatment record, which noted that "upper extremity neurologic is intact."  Further, on January 2010 VA examination (for the cervical spine), there was no decrement in sensation to pain, pin prick, or light touch in the upper extremities.  The Veteran was able to approximate the tip of the thumb to the tip of the index, middle, ring, and little fingers without difficulty and to approximate the tip of the index, middle, ring, and little fingers to the palmar crease without difficulty.  His hand grasp was excellent bilaterally.

The Board has also considered the lay statements and testimony to the effect that he has such disability due to service.  However, although he is competent to testify to symptoms such as tingling and pain, the diagnosis of a neurological disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a disability manifested by neurological impairment of the left upper extremity.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Withdrawal - Increased Ratings

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In January 2014, the Veteran testified that he was withdrawing the claims seeking increased ratings for his service-connected cervical spine and left shoulder disabilities.  Tr. at 2.  As the Veteran has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in these matters.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeal to reopen a claim of service connection for an eye disability is denied.

The appeal seeking service connection for a disability manifested by neurological impairment of the left upper extremity is denied.

The appeal seeking a rating in excess of 20 percent for service-connected DDD and DJD with retrolisthesis of the cervical spine is dismissed.

The appeal seeking a rating in excess of 20 percent for service-connected left shoulder disability is dismissed.


REMAND

As the decision above reopens the Veteran's claims of service connection for a right knee disability, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claim is necessary.  

Notably, as the Veteran has presented evidence suggesting a current right knee disability may be related to his service, the Board finds that an examination to secure a medical nexus opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding treatment records relevant to the claim remaining on appeal.

2.  Arrange for an appropriate examination to determine the likely etiology of any right knee disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each right knee disability entity found.

(b)  As to each right knee disability diagnosed, please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service, to include an injury therein.

A complete rationale for all opinions offered should be provided.  

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


